Exhibit 10.1
AMENDMENT
OF
EMPLOYMENT AGREEMENT


THIS AMENDMENT, dated as of this 8th day of March 2010, by and between LIFETIME
BRANDS, INC., a Delaware corporation (the “Employer”), and LAURENCE WINOKER (the
“Executive”).
 
W I T N E S S E T H:
 
WHEREAS, the Employer and the Executive entered into an Employment Agreement
dated as of June 28, 2007 (the “Employment Agreement”) pursuant to which the
employer employed the executive as its Senior Vice President of Finance,
Treasurer and Chief Financial Officer on the terms and conditions therein set
forth; and
 
WHEREAS, the Employer and the Executive desire to amend the Employment Agreement
to increase the Base Salary payable by the Employer to the Executive thereunder.
 
NOW, THEREFORE, in consideration of the promises and the mutual covenants herein
contained, the parties hereto hereby agree as follows:
 
1.      Definitions:  Capitalized terms used herein shall have the meaning set
forth in the Employment Agreement unless otherwise defined herein.
 
2.      Amendment.  Effective as of January 1, 2010, Section 3(a) of the
Employment Agreement is hereby amended in its entirety to read as follows:
 
(a)           Salary.  In consideration of the services rendered by the
Executive under this Agreement, the Company shall pay the Executive a base
salary (the “Base Salary”) at the rate of Four Hundred Thousand Dollars
($400,000) per calendar year, with annual increases based on changes in the
Bureau of Labor Statistics Consumer Price Index for New York-Northern New
Jersey-Long Island, NY-NJ-CT-PA. The Base Salary shall be paid in such
installments and at such times as the Company pays its regularly salaried
employees.
 


3.      No Other Amendment.  Except as specifically provided in this Amendment,
the Employment Agreement shall not be modified or amended in any manner
whatsoever and shall remain in full force and effect.
 
4.      Governing Law.  This Amendment shall be construed under and enforced in
accordance with the laws of the State of New York without giving effect to any
conflict of laws principles.  Any legal action or proceeding brought with
respect to any of the provisions of this Amendment shall be brought in the state
or federal courts located in New York, New York.  If the Executive prevails in
any legal or arbitration proceeding commenced in connection with this Amendment,
then the Company shall reimburse the Executive for reasonable attorneys’ fees
and costs incurred in connection therewith.
 
5.      Counterparts.  This Amendment may be executed by the parties hereto in
counterparts, each of which shall be deemed an original, but both such
counterparts shall together constitute one and the same document.


 
IN WITNESS WHEREOF, the parties have executed this Amendment effective as of the
day and year first written above.
 

 
LIFETIME BRANDS, INC.
         
By:
/s/ Jeffrey Siegel
     
Jeffrey Siegel
   
Chief Executive Officer and President
             
EXECUTIVE
   
/s/ Laurence Winoker
     
Laurence Winoker




